Chase, Ch. J.
The court are of opinion, that the lessor of the plaintiff in this case acquired a legal title to the land in question by the sale under the fieri facias, the return made by the sheriff, and the deed made by the sheriff to the lessor of the plaintiff, pursuant to the return made on the fieri facias, which title cannot be impeached or defeated, but by proof of fraud or collusion between the sheriff apd the purchaser, the. lessor of the plaintiff in this suit.
VETOUIPT ROK tee BeEGJTOANT.